DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on November 5, 2020.  These drawings are accepted.

Response to Amendment
Applicant’s amendment to the claims, filed on February 1, 2022, is acknowledged. Amendment is entered.

	Election/Restrictions
Applicant’s election without traverse of Invention I, corresponding to claims 1 - 7 and 16 - 19, in the reply filed on February 1, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata (USPAPN US 2014/0211472 A1).

Regarding claim 1, figs. 1 - 24 of Hata discloses an electronic device (20), comprising:
a carrier substrate (32) configured to carry at least one electronic chip (100) and having a front face (32a); and
an encapsulating cover (28) mounted on said front face of the carrier substrate through a mounting;
wherein said mounting comprises:
a plurality of seating protrusions (where 28d have three protrusions at 29a, 29b, and 29c) spaced apart from each other (as seen in figs. 3A and 3B, each P2 are spaced from each other by way of P1), each seating protrusion having a seating surface through which said encapsulating cover and said carrier substrate make contact (as seen in fig. 6); and
an adhesive bead (140) located between the seating protrusions (¶ 49) and elsewhere than the seating surface in order to securely fasten said encapsulating cover and said carrier substrate (as seen in fig. 8).

Regarding claim 2, Hata discloses the device according to claim 1, Hata discloses wherein the encapsulating cover has at least one through-passage housing (28a) an optical system facing the at least one through-passage (as seen in fig. 6).

Regarding claim 6, Hata discloses the device according to claim 1, wherein each seating protrusion comprises a seating base (33b) that protrudes perpendicularly from said mounting front face of the carrier substrate (as seen in figs. 7 and 8), each seating base having a front surface (133b as seen in fig. 7) providing said seating surface making contact with a rear edge of the encapsulating cover (129a as seen in fig. 7).

Claims 1 - 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAXOD et al. (USPAPN US 2019/0157469 A1), hereinafter as Saxod.

Regarding claim 1, figs. 1, 10 - 14 of Saxod discloses an electronic device (1; ¶¶ 37 - 41), comprising:
a carrier substrate (2) configured to carry at least one electronic chip (at least one of 10 and 22) and having a front face (5); and
an encapsulating cover (4) mounted on said front face of the carrier substrate through a mounting (57 as seen in figs. 10 and 11, also as seen in fig. 13);
wherein said mounting comprises:
a plurality of seating protrusions spaced apart from each other (58 as seen in figs. 11 and 13), each seating protrusion having a seating surface (58a) through which said encapsulating cover and said carrier substrate make contact (as seen in figs. 1, 10, and 14); and
an adhesive bead (8 and 20) located between the seating protrusions (8) and elsewhere (20; where 30 is over 10 and has 20 as seen in figs. 1, 10, and 14) than the seating surface in order to securely fasten said encapsulating cover and said carrier substrate (as seen in figs. 1, 10, and 14).

Regarding claim 2, Saxod discloses the device according to claim 1, wherein the encapsulating cover has at least one through-passage housing (28) an optical system facing the at least one through-passage (as seen in figs. 1, 10, and 14).

Regarding claim 3, Saxod discloses the device according to claim 2, Saxod discloses wherein said at least one electronic chip is mounted on said mounting front face and is housed in a chamber located in the encapsulating cover (as seen in figs. 1, 10, and 14) and said optical system is configured to modify the properties of an incident light signal coming from outside the encapsulating cover and directed towards a surface of said at least one electronic chip, the configuration of the optical system varying as a function of the distance separating the surface of the at least one electronic chip from the optical system (¶¶ 60 and 63). Furthermore, in view of MPEP § 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In the instant case, the prior art and the claimed invention contains the same structure and electronic elements, thus identical or substantially identical in structure, a prima facie case of anticipation has been established.

Regarding claim 7, Saxod discloses the device according to claim 1, Saxod discloses wherein said at least one electronic chip comprises a light-emitting electronic chip (22) configured to emit a light signal (¶¶ 56 and 60) and a light-receiving electronic chip (10) configured to detect an incident light signal (¶ 60), said light-emitting electronic chip and said light-receiving electronic chip being mounted on the mounting front face and housed in at least one chamber of the encapsulating cover (as seen in figs. 1, 10, and 14), the light-emitting electronic chip and the light-receiving electronic chip being configured to interact so as to measure a distance by time-of-flight of the light signal emitted then incident after a reflection (¶¶ 60 and 63). Furthermore, in view of MPEP § 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In the instant case, the prior art and the claimed invention contains the same structure and electronic elements, thus identical or substantially identical in structure, a prima facie case of anticipation has been established.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (USPN 6,122,009 A).

Regarding claim 1, figs. 8, 34 - 37, 41, and 42 of Ueda discloses an electronic device, comprising:
a carrier substrate (1) configured to carry at least one electronic chip (12) and having a front face (top surfaces of 1); and
an encapsulating cover (10) mounted on said front face of the carrier substrate through a mounting;
wherein said mounting comprises:
a plurality of seating protrusions (11a) spaced apart from each other (as seen in fig. 8), each seating protrusion having a seating surface through which said encapsulating cover and said carrier substrate make contact (where 11a and 1 interface as seen in fig. 34); and
an adhesive bead (20) located elsewhere than the seating surface in order to securely fasten said encapsulating cover and said carrier substrate.
But fig. 34 of Ueda does not disclose the adhesive bead (20) is located between the seating protrusions (11A). However, as seen in figs. 41 and 42 of Ueda, adhesive bead (20) can obviously be located between the seating protrusions, to fill in spaces where adhesion is desired (col. 22, ll. 16 - 20).

Regarding claim 2, Ueda discloses the device according to claim 1, Ueda discloses wherein the encapsulating cover has at least one through-passage housing (4) an optical system facing the at least one through-passage (as seen in fig. 34).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matters of claims 4 and 5.
Claims 16 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious an electronic device as structurally recited in claims 16 and 18, regarding a plurality of seating feet/bases and the adhesive material locations. Claim 17 depends from claim 16 and inherit the allowance. Claim 19 depends from claim 18 and inherit the allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818